DETAILED ACTION
1.	This office action is in response to the Application No. 16441992 filed on 06/14/2019. Claims 1-20 are presented for examination and are currently pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1, 2, 9, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US11150327 filed 07/24/2018) in view of Nugent (US20040153426) and further in view Cao et al (US20190042916)

	Regarding claim 1, Jiang teaches an electronic apparatus (Exemplary computer system 1200 may include an address/data bus 1210 that is configured to communicate information. Additionally, one or more data processing unit, such as processor 1220, are coupled with address/data bus 1210. Processor 1220 is configured to process information and instructions, Fig. 11, col 19, lines 21-26) comprising:
	a storage configured to store a liquid-state machine (LSM) model and a recurrent neural networks (RNN) model; and (exemplary computer system 1200 further may include one or more optional computer usable data storage devices, such as storage device 1280, coupled with address/data bus 1210. Storage device 1280 is configured to store information and/or computer executable instructions, col 20, lines 13-18) and 
	a processor configured to: input a feature data acquired from an input data for machine learning algorithm to the LSM model; (In some embodiments of the present invention a neuromorphic spiking network is implemented by a general purpose processor (CPU) 140, col 8, lines 17-19; one approach to applying neuromorphic computing to object learning and recognition is to encode features of the input data in the spiking signal domain, col 5, lines 44-46; FIG. 3 is a block diagram of a feature extractor 110 according to one embodiment of the present invention configured to compute features from raw SAR data, col 6, lines 52-54)
	process the input feature data using the LSM model; (an input spiking neural network 130 configured to encode the extracted SAR features as spiking sequences, col 6, lines 12-14; In one embodiment, in operation 230, each value of a real-valued feature vector is converted into a corresponding spiking sequence generated by a corresponding input neuron of the input spiking neural network 130. As such, according to one embodiment, the size of the input spiking neural network 130 (e.g., the number of neurons in the input spiking neural network 130) is equal to the number of features in the input 2D feature vector, col 8, lines 55-62)
	input an output value output by the LSM model to the RNN model; (The multi-layer recurrent neural network may include: a first excitatory neuron layer configured to receive the first plurality of spiking signals from the input spiking neural network, Fig. 1, col 3, lines 9-12;The input spiking signals are supplied through connections 132 to a multi-layer recurrent neural network 150, which generates a plurality of output spiking sequences, col 8, lines 46-49)
	process the output value output by the LSM model using the RNN model; (As shown in FIG. 5, in one embodiment of the present invention, the multi-layer recurrent neural network 150 includes a first excitatory neuron layer E1 152, a first inhibitory neuron layer I1 154, a second excitatory neuron layer E2 156, and a second inhibitory neuron layer I2 158. The multi-layer recurrent neural network 150 is configured, in part through an unsupervised training process, to categorize and cluster similar information from the feature vectors representing raw SAR data. The resulting clustered spikes are supplied to the readout layer to compute a classification of the target based on the output of the multi-layer recurrent neural network 150, col 9, lines 39-50)
	and identify whether a preset object is included in the input data based on an output value output by the RNN model (The multi-layer recurrent neural network 150 is configured, in part through an unsupervised training process, to categorize and cluster similar information from the feature vectors representing raw SAR data. The resulting clustered spikes are supplied to the readout layer to compute a classification of the target based on the output of the multi-layer recurrent neural network 150, col 9, lines 44-50; in FIG. 5, the neuromorphic spiking network includes the input layer 130, which encodes received SAR feature vectors as input spiking signals. The input spiking signals are supplied through connections 132 to a multi-layer recurrent neural network 150, which generates a plurality of output spiking sequences. The readout layer 170 computes a target identifier (or target ID) based on the output spiking sequences received through connections 172 from the multi-layer recurrent neural network 150, where the target identifier identifies a target that was detected in the raw SAR data that was supplied as input to the system col 8, lines 42-54)
	wherein the RNN model is trained by a sample data related to the preset object (a multi-layer recurrent neural network configured to compute a second plurality of spiking signals based on the first plurality of spiking signals, col 2, lines 57-59; The local neighborhood connections 152R and 156R form the recurrent computing structure of the multi-layer recurrent neural network 150, where various portions of the network 150 receive signals originating from previous time points (e.g., spiking signals computed from earlier received raw SAR data) and combine these signals with current spiking signals, Fig. 8, col 12, lines 31-37)
	wherein the LSM model includes a plurality of interlinked neurons, (The input spiking neural network may include a plurality of input neurons arranged in a grid, wherein the first excitatory neuron layer may include a plurality of first excitatory neurons arranged in a grid, the plurality of first excitatory neurons including a plurality of critical neurons uniformly distributed in the grid, and wherein the plurality of input neurons may be connected to the critical neurons to maintain spatial relationships between the input neurons in corresponding ones of the critical neurons, col 2, lines 29-37) and
	Jiang does not explicitly teach preset object is included in the input data; wherein a weight applied to a link between the plurality of interlinked neurons is identified based on a spike at which a neuron value is greater than or equal to a preset threshold in a preset unit time
	Nugent teaches preset object is included in the input data (A speech input unit 1223, such as a microphone can be connected to the FFT unit 1221. The FFT unit 1221 transforms analog speech data input from the voice input unit 1223 into digital data and carries out spectral analysis of the digital data by discrete Fourier transformation [0149]. Examiner notes that preset object is speech data)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Jiang to incorporate the teachings of Nugent for the benefit of performing an analysis of time-series vector rows, which represent characteristics of the inputted speech (Nugent)

	Cao teaches wherein a weight applied to a link between the plurality of interlinked neurons is identified based on a spike at which a neuron value is greater than or equal to a preset threshold in a preset unit time (Input spikes from the spike train xi enter a synapse such as synapse 154 which has a weight wjj. This weight scales what the impact of the presynaptic spike has on the post-synaptic neuron (e.g., neuron 156). If the integral contribution (e.g., the sum) of all input connections to a post-synaptic neuron exceeds a threshold, then the post-synaptic neuron 156 will fire and produce a spike. [0035]; nodes of the spiking neural network 105 are of a Leaky Integrate-and-Fire (LIF) type (e.g., based on one or more spiking signals received at a given node j, the value of a membrane potential vm of that node j may spike and then decay over time) [0036]; The spiking neural network 105 may operate based on a threshold voltage Vthreshold. In some such examples, the node j is configured to output a signal spike in response to its membrane potential vm being greater than Vthreshold. [0037]; For example, two traces Yj0, Yj1 may be maintained (at node j, for example) for use in determining whether and/or how weight wij is to be updated. Trace Yj0 may indicate, based, at least in part, on trace Xi, a level of recent signal spiking activity at the node j (e.g., spiking by trace Xi is equal to, or is otherwise a basis for, spiking by the spike train which node i communicates to node j via the synapse). Similarly, spiking by trace Yj0 may be equal to, or otherwise provide a basis for, spiking by another spike train which node j communicates via a different synapse (e.g., to a node other than node i). More particularly, Yj0 may be the spiking of a post-synaptic neuron, such as post-synaptic spike train yj in FIG. 1 [0040])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Nugent to incorporate the teachings Cao for the benefit of a spiking neural network providing output signaling which is to provide a basis for subsequent signaling which updates one or more synaptic weight values (Cao, [0024])

	Regarding claim 2, Modified Jiang teaches the electronic apparatus as claimed in claim 1, Jiang teaches wherein the LSM model, (an input spiking neural network 130 configured to encode the extracted SAR features as spiking sequences, col 6, lines 12-14; In one embodiment, in operation 230, each value of a real-valued feature vector is converted into a corresponding spiking sequence generated by a corresponding input neuron of the input spiking neural network 130. As such, according to one embodiment, the size of the input spiking neural network 130 (e.g., the number of neurons in the input spiking neural network 130) is equal to the number of features in the input 2D feature vector, col 8, lines 55-62)
	Cao teaches based on a number of the spikes being greater than a target number during the preset unit time in an arbitrary neuron from among the plurality of interlinked neurons, (In some examples, the spike counter 805 counts the spikes occurring at the output neuron 760A. In some such examples, the spike counter 805 supplies a number representing the count of the spikes occurring during a decision window T to the spike comparator 810. Using “q” to represent the number of spikes, “L” as a lower threshold, … 
	
    PNG
    media_image1.png
    104
    439
    media_image1.png
    Greyscale
[0086]; the instructions cause the at least one processor to change the workload of the processor by counting the number of spikes included in the output train of spikes during the first window of time, comparing the number of spikes included in the output train of spikes to a lower threshold and an upper threshold. [0125])
	reduces a weight corresponding to a link of the neuron (the value of weight wij may be decreased based on a change to Yj1 which, in turn, is due to an indication by reward/penalty signal R of unsuccessful processing with the spiking neural network [0043])
	and based on a number of the spikes being less than the target number during the preset unit time period in the arbitrary neuron, (In some examples, the spike counter 805 counts the spikes occurring at the output neuron 760A. In some such examples, the spike counter 805 supplies a number representing the count of the spikes occurring during a decision window T to the spike comparator 810. Using “q” to represent the number of spikes, “H” as a higher threshold, the spike comparator 810 generates a decision, d, according to the following:

    PNG
    media_image1.png
    104
    439
    media_image1.png
    Greyscale
[0086])
	or increases a weight corresponding to a link of the neuron (the value of the weight wij is increased based on a corresponding change to Yj1 (where the change to Yj1 is due to an indication by the reward/penalty signal R of successful processing with the spiking neural network) [0043])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Nugent to incorporate the teachings Cao for the benefit of a spiking neural network providing output signaling which is to provide a basis for subsequent signaling which updates one or more synaptic weight values (Cao, [0024])

	Regarding claim 9, Modified Jiang teaches the electronic apparatus as claimed in claim 1, Nugent teaches wherein the feature data is at least one of a Fourier transform coefficients or a Mel-frequency cepstral coefficients (MFCC), (A speech input unit 1223, such as a microphone can be connected to the FFT unit 1221. The FFT unit 1221 transforms analog speech data input from the voice input unit 1223 into digital data and carries out spectral analysis of the digital data by discrete Fourier transformation. By performing a spectral analysis using the FFT unit 1221, the vector row based on the powers of the respective frequencies are output at predetermined intervals of time. The FFT unit 1221 performs an analysis of time-series vector rows, which represent characteristics of the inputted speech [0149]) and
	wherein the processor is configured to input at least one of the Fourier transform coefficients or the Mel-frequency cepstral coefficients (MFCC) to the LSM model (RAM 1214 generally functions as a random access memory used as a working memory of the CPU 1211. In the RAM 1214, a vector row storing area can be provided for temporarily storing a power obtained at each point in time for each frequency of the speech signal analyzed by the FFT unit 1221. A value of the power for each frequency serves as a vector row input to a first input portion of the physical neural network device 1222 [0145])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Jiang to incorporate the teachings of Nugent for the benefit of performing an analysis of time-series vector rows, which represent characteristics of the inputted speech (Nugent)

	Regarding claim 11, Modified Jiang teaches the electronic apparatus as claimed in claim 1, Nugent teaches further comprising: a microphone, wherein the input data is a speech data acquired through the microphone, and wherein the preset object is a wake-up word. (A speech input unit 1223, such as a microphone can be connected to the FFT unit 1221. The FFT unit 1221 transforms analog speech data input from the voice input unit 1223 into digital data and carries out spectral analysis of the digital data by discrete Fourier transformation [0149]. Examiner notes that preset object is speech data)

	Regarding claim 12, Jiang teaches a controlling method of an electronic apparatus (Exemplary computer system 1200 may include an address/data bus 1210 that is configured to communicate information. Additionally, one or more data processing unit, such as processor 1220, are coupled with address/data bus 1210. Processor 1220 is configured to process information and instructions, Fig. 11, col 19, lines 21-26)
	for storing a liquid-state machine (LSM) model and a recurrent neural networks (RNN) model, (exemplary computer system 1200 further may include one or more optional computer usable data storage devices, such as storage device 1280, coupled with address/data bus 1210. Storage device 1280 is configured to store information and/or computer executable instructions, col 20, lines 13-18) the controlling method comprises:
	acquiring a feature data from an input data for machine learning algorithm; (In some embodiments of the present invention a neuromorphic spiking network is implemented by a general purpose processor (CPU) 140, col 8, lines 17-19; one approach to applying neuromorphic computing to object learning and recognition is to encode features of the input data in the spiking signal domain, col 5, lines 44-46; FIG. 3 is a block diagram of a feature extractor 110 according to one embodiment of the present invention configured to compute features from raw SAR data, col 6, lines 52-54)
	inputting the acquired feature data to the LSM model; processing the input feature data using the LSM model; (an input spiking neural network 130 configured to encode the extracted SAR features as spiking sequences, col 6, lines 12-14; In one embodiment, in operation 230, each value of a real-valued feature vector is converted into a corresponding spiking sequence generated by a corresponding input neuron of the input spiking neural network 130. As such, according to one embodiment, the size of the input spiking neural network 130 (e.g., the number of neurons in the input spiking neural network 130) is equal to the number of features in the input 2D feature vector, col 8, lines 55-62)
	inputting an output value output by the LSM model to the RNN model (The multi-layer recurrent neural network may include: a first excitatory neuron layer configured to receive the first plurality of spiking signals from the input spiking neural network, Fig. 1, col 3, lines 9-12;The input spiking signals are supplied through connections 132 to a multi-layer recurrent neural network 150, which generates a plurality of output spiking sequences, col 8, lines 46-49)
	processing the output value output by the LSM model using the RNN model (As shown in FIG. 5, in one embodiment of the present invention, the multi-layer recurrent neural network 150 includes a first excitatory neuron layer E1 152, a first inhibitory neuron layer I1 154, a second excitatory neuron layer E2 156, and a second inhibitory neuron layer I2 158. The multi-layer recurrent neural network 150 is configured, in part through an unsupervised training process, to categorize and cluster similar information from the feature vectors representing raw SAR data. The resulting clustered spikes are supplied to the readout layer to compute a classification of the target based on the output of the multi-layer recurrent neural network 150, col 9, lines 39-50)
	and identifying whether a preset object is included in the input data based on an output value by the RNN model (The multi-layer recurrent neural network 150 is configured, in part through an unsupervised training process, to categorize and cluster similar information from the feature vectors representing raw SAR data. The resulting clustered spikes are supplied to the readout layer to compute a classification of the target based on the output of the multi-layer recurrent neural network 150, col 9, lines 44-50; in FIG. 5, the neuromorphic spiking network includes the input layer 130, which encodes received SAR feature vectors as input spiking signals. The input spiking signals are supplied through connections 132 to a multi-layer recurrent neural network 150, which generates a plurality of output spiking sequences. The readout layer 170 computes a target identifier (or target ID) based on the output spiking sequences received through connections 172 from the multi-layer recurrent neural network 150, where the target identifier identifies a target that was detected in the raw SAR data that was supplied as input to the system col 8, lines 42-54)
	wherein the RNN model is trained by a sample data related to the preset object (a multi-layer recurrent neural network configured to compute a second plurality of spiking signals based on the first plurality of spiking signals, col 2, lines 57-59; The local neighborhood connections 152R and 156R form the recurrent computing structure of the multi-layer recurrent neural network 150, where various portions of the network 150 receive signals originating from previous time points (e.g., spiking signals computed from earlier received raw SAR data) and combine these signals with current spiking signals, Fig. 8, col 12, lines 31-37)
	wherein the LSM model includes a plurality of interlinked neurons, (The input spiking neural network may include a plurality of input neurons arranged in a grid, wherein the first excitatory neuron layer may include a plurality of first excitatory neurons arranged in a grid, the plurality of first excitatory neurons including a plurality of critical neurons uniformly distributed in the grid, and wherein the plurality of input neurons may be connected to the critical neurons to maintain spatial relationships between the input neurons in corresponding ones of the critical neurons, col 2, lines 29-37)
	Jiang does not explicitly teach preset object is included in the input data; wherein a weight applied to a link between the plurality of interlinked neurons is identified based on a spike at which a neuron value is greater than or equal to a preset threshold in a preset unit time
	Nugent teaches preset object is included in the input data (A speech input unit 1223, such as a microphone can be connected to the FFT unit 1221. The FFT unit 1221 transforms analog speech data input from the voice input unit 1223 into digital data and carries out spectral analysis of the digital data by discrete Fourier transformation [0149]. Examiner notes that preset object is speech data)
	Cao teaches wherein a weight applied to a link between the plurality of interlinked neurons is identified based on a spike at which a neuron value is greater than or equal to a preset threshold in a preset unit time (Input spikes from the spike train xi enter a synapse such as synapse 154 which has a weight wjj. This weight scales what the impact of the presynaptic spike has on the post-synaptic neuron (e.g., neuron 156). If the integral contribution (e.g., the sum) of all input connections to a post-synaptic neuron exceeds a threshold, then the post-synaptic neuron 156 will fire and produce a spike. [0035]; nodes of the spiking neural network 105 are of a Leaky Integrate-and-Fire (LIF) type (e.g., based on one or more spiking signals received at a given node j, the value of a membrane potential vm of that node j may spike and then decay over time) [0036]; The spiking neural network 105 may operate based on a threshold voltage Vthreshold. In some such examples, the node j is configured to output a signal spike in response to its membrane potential vm being greater than Vthreshold. [0037]; For example, two traces Yj0, Yj1 may be maintained (at node j, for example) for use in determining whether and/or how weight wij is to be updated. Trace Yj0 may indicate, based, at least in part, on trace Xi, a level of recent signal spiking activity at the node j (e.g., spiking by trace Xi is equal to, or is otherwise a basis for, spiking by the spike train which node i communicates to node j via the synapse). Similarly, spiking by trace Yj0 may be equal to, or otherwise provide a basis for, spiking by another spike train which node j communicates via a different synapse (e.g., to a node other than node i). More particularly, Yj0 may be the spiking of a post-synaptic neuron, such as post-synaptic spike train yj in FIG. 1 [0040])	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Nugent to incorporate the teachings Cao for the benefit of a spiking neural network providing output signaling which is to provide a basis for subsequent signaling which updates one or more synaptic weight values (Cao, [0024])

	Regarding claim 13, Modified Jiang teaches the controlling method as claimed in claim 12, Jiang teaches wherein the LSM model, (an input spiking neural network 130 configured to encode the extracted SAR features as spiking sequences, col 6, lines 12-14; In one embodiment, in operation 230, each value of a real-valued feature vector is converted into a corresponding spiking sequence generated by a corresponding input neuron of the input spiking neural network 130. As such, according to one embodiment, the size of the input spiking neural network 130 (e.g., the number of neurons in the input spiking neural network 130) is equal to the number of features in the input 2D feature vector, col 8, lines 55-62)
	Cao teaches based on a number of the spikes being greater than a target number during the preset unit time in an arbitrary neuron from among the plurality of interlinked neurons, (In some examples, the spike counter 805 counts the spikes occurring at the output neuron 760A. In some such examples, the spike counter 805 supplies a number representing the count of the spikes occurring during a decision window T to the spike comparator 810. Using “q” to represent the number of spikes, “L” as a lower threshold, … 
	
    PNG
    media_image1.png
    104
    439
    media_image1.png
    Greyscale
[0086]; the instructions cause the at least one processor to change the workload of the processor by counting the number of spikes included in the output train of spikes during the first window of time, comparing the number of spikes included in the output train of spikes to a lower threshold and an upper threshold. [0125])
	reduces a weight corresponding to a link of the neuron (the value of weight wij may be decreased based on a change to Yj1 which, in turn, is due to an indication by reward/penalty signal R of unsuccessful processing with the spiking neural network [0043])
	and based on a number of the spikes being less than the target number during the preset unit time period in the arbitrary neuron, (In some examples, the spike counter 805 counts the spikes occurring at the output neuron 760A. In some such examples, the spike counter 805 supplies a number representing the count of the spikes occurring during a decision window T to the spike comparator 810. Using “q” to represent the number of spikes, “H” as a higher threshold, the spike comparator 810 generates a decision, d, according to the following:

    PNG
    media_image1.png
    104
    439
    media_image1.png
    Greyscale
[0086])
	increases a weight corresponding to a link of the neuron (the value of the weight wij is increased based on a corresponding change to Yj1 (where the change to Yj1 is due to an indication by the reward/penalty signal R of successful processing with the spiking neural network) [0043])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Jiang to incorporate the teachings Cao for the benefit of a spiking neural network providing output signaling which is to provide a basis for subsequent signaling which updates one or more synaptic weight values (Cao, [0024])

	Regarding claim 20, Jiang teaches a non-transitory computer readable medium configured to store computer instructions that, when executed by a processor of an electronic apparatuses in which a liquid-state machine (LSM) model and a recurrent neural networks (RNN) model are stored, causes the electronic apparatus to perform an operation, (Exemplary computer system 1200 is configured to perform calculations, processes, operations, and/or functions associated with a program or algorithm. In one embodiment, certain processes and steps discussed herein are realized as a series of instructions (e.g., software program) that reside within computer readable memory units and are executed by one or more processors of exemplary computer system 1200. When executed, the instructions cause exemplary computer system 1200 to perform specific actions and exhibit specific behavior, such as described herein, col 19, lines 9-20) the operation comprising:
	acquiring a feature data from an input data for machine learning algorithm; (In some embodiments of the present invention a neuromorphic spiking network is implemented by a general purpose processor (CPU) 140, col 8, lines 17-19; one approach to applying neuromorphic computing to object learning and recognition is to encode features of the input data in the spiking signal domain, col 5, lines 44-46; FIG. 3 is a block diagram of a feature extractor 110 according to one embodiment of the present invention configured to compute features from raw SAR data, col 6, lines 52-54)
	inputting the acquired feature data to the LSM model; processing the input feature data using the LSM model; (an input spiking neural network 130 configured to encode the extracted SAR features as spiking sequences, col 6, lines 12-14; In one embodiment, in operation 230, each value of a real-valued feature vector is converted into a corresponding spiking sequence generated by a corresponding input neuron of the input spiking neural network 130. As such, according to one embodiment, the size of the input spiking neural network 130 (e.g., the number of neurons in the input spiking neural network 130) is equal to the number of features in the input 2D feature vector, col 8, lines 55-62)
	inputting an output value output by the LSM model to the RNN model (The multi-layer recurrent neural network may include: a first excitatory neuron layer configured to receive the first plurality of spiking signals from the input spiking neural network, Fig. 1, col 3, lines 9-12;The input spiking signals are supplied through connections 132 to a multi-layer recurrent neural network 150, which generates a plurality of output spiking sequences, col 8, lines 46-49)
	processing the output value output by the LSM model using the RNN model (As shown in FIG. 5, in one embodiment of the present invention, the multi-layer recurrent neural network 150 includes a first excitatory neuron layer E1 152, a first inhibitory neuron layer I1 154, a second excitatory neuron layer E2 156, and a second inhibitory neuron layer I2 158. The multi-layer recurrent neural network 150 is configured, in part through an unsupervised training process, to categorize and cluster similar information from the feature vectors representing raw SAR data. The resulting clustered spikes are supplied to the readout layer to compute a classification of the target based on the output of the multi-layer recurrent neural network 150, col 9, lines 39-50)
	identifying whether a preset object is included in the input data based on an output value by the RNN model (The multi-layer recurrent neural network 150 is configured, in part through an unsupervised training process, to categorize and cluster similar information from the feature vectors representing raw SAR data. The resulting clustered spikes are supplied to the readout layer to compute a classification of the target based on the output of the multi-layer recurrent neural network 150, col 9, lines 44-50; in FIG. 5, the neuromorphic spiking network includes the input layer 130, which encodes received SAR feature vectors as input spiking signals. The input spiking signals are supplied through connections 132 to a multi-layer recurrent neural network 150, which generates a plurality of output spiking sequences. The readout layer 170 computes a target identifier (or target ID) based on the output spiking sequences received through connections 172 from the multi-layer recurrent neural network 150, where the target identifier identifies a target that was detected in the raw SAR data that was supplied as input to the system col 8, lines 42-54)
	wherein the RNN model is trained by a sample data related to the preset object (a multi-layer recurrent neural network configured to compute a second plurality of spiking signals based on the first plurality of spiking signals, col 2, lines 57-59; The local neighborhood connections 152R and 156R form the recurrent computing structure of the multi-layer recurrent neural network 150, where various portions of the network 150 receive signals originating from previous time points (e.g., spiking signals computed from earlier received raw SAR data) and combine these signals with current spiking signals, Fig. 8, col 12, lines 31-37)
	wherein the LSM model includes a plurality of interlinked neurons, (The input spiking neural network may include a plurality of input neurons arranged in a grid, wherein the first excitatory neuron layer may include a plurality of first excitatory neurons arranged in a grid, the plurality of first excitatory neurons including a plurality of critical neurons uniformly distributed in the grid, and wherein the plurality of input neurons may be connected to the critical neurons to maintain spatial relationships between the input neurons in corresponding ones of the critical neurons, col 2, lines 29-37)
	Jiang does not explicitly teach preset object is included in the input data; wherein a weight applied to a link between the plurality of interlinked neurons is identified based on a spike at which a neuron value is greater than or equal to a preset threshold in a preset unit time
	Nugent teaches preset object is included in the input data (A speech input unit 1223, such as a microphone can be connected to the FFT unit 1221. The FFT unit 1221 transforms analog speech data input from the voice input unit 1223 into digital data and carries out spectral analysis of the digital data by discrete Fourier transformation [0149]. Examiner notes that preset object is speech data)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Jiang to incorporate the teachings of Nugent for the benefit of performing an analysis of time-series vector rows, which represent characteristics of the inputted speech (Nugent)
	Cao teaches wherein a weight applied to a link between the plurality of interlinked neurons is identified based on a spike at which a neuron value is greater than or equal to a preset threshold in a preset unit time. (Input spikes from the spike train xi enter a synapse such as synapse 154 which has a weight wjj. This weight scales what the impact of the presynaptic spike has on the post-synaptic neuron (e.g., neuron 156). If the integral contribution (e.g., the sum) of all input connections to a post-synaptic neuron exceeds a threshold, then the post-synaptic neuron 156 will fire and produce a spike. [0035]; nodes of the spiking neural network 105 are of a Leaky Integrate-and-Fire (LIF) type (e.g., based on one or more spiking signals received at a given node j, the value of a membrane potential vm of that node j may spike and then decay over time) [0036]; The spiking neural network 105 may operate based on a threshold voltage Vthreshold. In some such examples, the node j is configured to output a signal spike in response to its membrane potential vm being greater than Vthreshold. [0037]; For example, two traces Yj0, Yj1 may be maintained (at node j, for example) for use in determining whether and/or how weight wij is to be updated. Trace Yj0 may indicate, based, at least in part, on trace Xi, a level of recent signal spiking activity at the node j (e.g., spiking by trace Xi is equal to, or is otherwise a basis for, spiking by the spike train which node i communicates to node j via the synapse). Similarly, spiking by trace Yj0 may be equal to, or otherwise provide a basis for, spiking by another spike train which node j communicates via a different synapse (e.g., to a node other than node i). More particularly, Yj0 may be the spiking of a post-synaptic neuron, such as post-synaptic spike train yj in FIG. 1 [0040])	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Jiang to incorporate the teachings Cao for the benefit of a spiking neural network providing output signaling which is to provide a basis for subsequent signaling which updates one or more synaptic weight values (Cao, [0024])

5.	Claims 3, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US11150327 filed 07/24/2018) in view of Nugent (US20040153426) in view of Cao et al (US20190042916) and further in view of Kello (US20100312736)

	Regarding claim 3, Modified Jiang teaches the electronic apparatus as claimed in claim 1, Cao teaches wherein a weight of a link between an arbitrary transmitting neuron and a receiving neuron corresponding to the transmitting neuron from among the plurality of interlinked neurons is acquired based on a first number of spikes at which a neuron value of the transmitting neuron is greater than or equal to the preset threshold in the preset unit time (In some such examples, the spike counter 805 supplies a number representing the count of the spikes occurring during a decision window T to the spike comparator 810. Using “q” to represent the number of spikes, “L” as a lower threshold and “H” as a higher threshold, the spike comparator 810 generates a decision, d, according to the following:
	
    PNG
    media_image1.png
    104
    439
    media_image1.png
    Greyscale
[0086]) and 
	The same motivation to combine dependent claim 2 applies here.
	Modified Jiang does not explicitly teach a second number of spikes at which a neuron value of the receiving neuron is greater than or equal to the preset threshold in the preset unit time.
	Kello teaches a second number of spikes at which a neuron value of the receiving neuron is greater than or equal to the preset threshold in the preset unit time (The algorithm weights each descendent spike relative to its number of ancestor spikes n over its presynaptic array on the preceding time step, i.e., 1/n. The algorithm increases weights projecting out from a given postsynaptic neuron by a factor β when the sum of weighted spikes over its postsynaptic array is greater than one [0192])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Jiang to incorporate the teachings of Kello for the benefit of computing a large variety of nonlinear functions on the input which is theoretically possible to obtain linear combinations (using the read out units) to perform whatever mathematical operation is needed to perform a certain task, such as speech recognition (Kello, [0058])

	Regarding claim 10, Modified Jiang teaches the electronic apparatus as claimed in claim 1, Modified Jiang does not explicitly teach wherein the LSM model converts the feature data changing over time to a spatio-temporal pattern based on an activity of the plurality of interlinked neurons, and outputs the converted spatio-temporal pattern
	Kello teaches wherein the LSM model converts the feature data changing over time to a spatio-temporal pattern based on an activity of the plurality of interlinked neurons, and outputs the converted spatio-temporal pattern (The recurrent nature of the connections turns the time varying input into a spatio-temporal pattern of activations in the network nodes. The spatio-temporal patterns of activation are read out by linear discriminant units [0058])
	The same motivation to combine dependent claim 4 applies here.

	Regarding claim 14, Modified Jiang teaches the controlling method as claimed in claim 12, Cao teaches wherein a weight of a link between an arbitrary transmitting neuron and a receiving neuron corresponding to the transmitting neuron from among the plurality of interlinked neurons is acquired based on a first number of spikes at which a neuron value of the transmitting neuron is greater than or equal to the preset threshold in the preset unit time (In some such examples, the spike counter 805 supplies a number representing the count of the spikes occurring during a decision window T to the spike comparator 810. Using “q” to represent the number of spikes, “L” as a lower threshold and “H” as a higher threshold, the spike comparator 810 generates a decision, d, according to the following:
	
    PNG
    media_image1.png
    104
    439
    media_image1.png
    Greyscale
[0086]) and 
	The same motivation to combine dependent claim 13 applies here.
	Modified Jiang does not explicitly teach a second number of spikes at which a neuron value of the receiving neuron is greater than or equal to the preset threshold in the preset unit time
	Kello teaches a second number of spikes at which a neuron value of the receiving neuron is greater than or equal to the preset threshold in the preset unit time (The algorithm weights each descendent spike relative to its number of ancestor spikes n over its presynaptic array on the preceding time step, i.e., 1/n. The algorithm increases weights projecting out from a given postsynaptic neuron by a factor β when the sum of weighted spikes over its postsynaptic array is greater than one [0192])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Jiang to incorporate the teachings of Kello for the benefit of computing a large variety of nonlinear functions on the input which is theoretically possible to obtain linear combinations (using the read out units) to perform whatever mathematical operation is needed to perform a certain task, such as speech recognition (Kello, [0058])

6.	Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US11150327 filed 07/24/2018) in view of Nugent (US20040153426) in view of Cao et al (US20190042916) in view of Kello (US20100312736) and further in view of Song et al. ("Spiking neural P systems with learning functions." IEEE transactions on nanobioscience 18.2 (2019): 176-190.)

	Regarding claim 4, Modified Jiang teaches the electronic apparatus as claimed in claim 3, Modified Jiang does not explicitly teach wherein a weight of the link in a current unit time is acquired by adding a change amount to a weight of the link in a previous unit time, and wherein the change amount is acquired based on a value calculated by a target number of the spikes, the first number and the second number.
	Song teaches wherein a weight of the link in a current unit time is acquired by adding a change amount to a weight of the link in a previous unit time, and wherein the change amount is acquired based on a value calculated by a target number of the spikes, the first number and the second number (σi = (ni, Ri), 1 ≤ i ≤ m, are neurons, where ni is the number of spikes initially contained in neuron σi when the system starts its computation, pg. 177, right col, last para.; The weights of the synapses in the Recognize module are initially associated with value 1. During the computation, the weights of the synapses in the Recognize module are updated by learning function f. Specifically, suppose at a step t, it has (Ri, Rj, wRi,Rj) ∈ synt Rec. If neuron σRi fires at step t sending one spike to neuron σRj, the weight of the synapse will be increased by one; otherwise, the weight of the synapses keeps unchanged. The output neurons σoutputj, j = 1, 2, 3, 4 have spiking rule a∗/a → a, and can emit its spikes to the environment. The number of spikes emitted by each output neuron is counted, and then a 4-dimensional vector can be obtained, pg. 180, right col, second to the last para.; A neuron can contain multiple rules (describing the ability to select spiking conditions), and can send out different numbers of spikes by consuming different numbers of spikes, pg. 177, left col, second to the last para.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Jiang to incorporate the teachings of Song for the benefit of modifying the weights on synapses during the computation, which represents the change of the strength of the connection between neurons (Song, pg. 187, right col, last para.)

	Regarding claim 5, Modified Jiang teaches the electronic apparatus as claimed in claim 4, Modified Jiang does not explicitly teach wherein the LSM model sets an initial target number of the spikes to a preset minimum value, and increases the set target number by a preset number by the preset unit time.
	Song teach wherein the LSM model sets an initial target number of the spikes to a preset minimum value, and increases the set target number by a preset number by the preset unit time. (The “state” of the system at a computation step is described by the number of spikes present in each neuron, the open-close status represented by the time delayed for spiking of the neurons, and the set of synapses at that moment. At any moment t, the configuration of the system is (q1, d1), (q2, d2), . . . , (qm, dm),synt, where qi, di ≥ 0 indicating neuron σi contains qi spikes and after di steps it becomes open again. With this notation, the initial configuration of the system is (n1, 0), (n2, 0), . . . , (nm, 0),syn0). It is allowed that different neurons hold different number of spikes initially. If a neuron initially has some spikes inside, when the computation of the system starts, the neuron can become active (fire) immediately without receiving any spikes from its neighboring neurons, pg. 178, right col, first para.)
	The same motivation to combine dependent claim 4 applies here.

	Regarding claim 7, Modified Jiang teaches the electronic apparatus as claimed in claim 4, Modified Jiang does not explicitly teach wherein the LSM model, based on the second number being greater than the target number, sets the change amount to be a negative number, based on the second number being less than the target number, sets the change amount to be a positive number, and based on the second number being equal to the target number, sets the change amount to be 0.
	Cao teaches wherein the LSM model, based on the second number being greater than the target number, sets the change amount to be a negative number, based on the second number being less than the target number, sets the change amount to be a positive number, and based on the second number being equal to the target number, sets the change amount to be 0 (In some such examples, the spike counter 805 supplies a number representing the count of the spikes occurring during a decision window T to the spike comparator 810. Using “q” to represent the number of spikes, “L” as a lower threshold and “H” as a higher threshold, the spike comparator 810 generates a decision, d, according to the following:
	
    PNG
    media_image1.png
    104
    439
    media_image1.png
    Greyscale
[0086])
	The same motivation to combine dependent claim 2 applies here.

7.	Claims 15, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US11150327 filed 07/24/2018) in view of Nugent (US20040153426) in view of Cao et al (US20190042916) in view of Kello (US20100312736) and further in view of Song et al. ("Spiking neural P systems with learning functions." IEEE transactions on nanobioscience 18.2 (2019): 176-190.)

	Regarding claim 15, Modified Jiang teaches the controlling method as claimed in claim 12, Modified Jiang does not explicitly teach wherein a weight of the link in a current unit time is acquired by adding a change amount to a weight of the link in a previous unit time, and wherein the change amount is acquired based on a value calculated by a target number of the spikes, the first number and the second number.
	Song teaches wherein a weight of the link in a current unit time is acquired by adding a change amount to a weight of the link in a previous unit time, and wherein the change amount is acquired based on a value calculated by a target number of the spikes, the first number and the second number (σi = (ni, Ri), 1 ≤ i ≤ m, are neurons, where ni is the number of spikes initially contained in neuron σi when the system starts its computation, pg. 177, right col, last para.; The weights of the synapses in the Recognize module are initially associated with value 1. During the computation, the weights of the synapses in the Recognize module are updated by learning function f. Specifically, suppose at a step t, it has (Ri, Rj, wRi,Rj) ∈ synt Rec. If neuron σRi fires at step t sending one spike to neuron σRj, the weight of the synapse will be increased by one; otherwise, the weight of the synapses keeps unchanged. The output neurons σoutputj, j = 1, 2, 3, 4 have spiking rule a∗/a → a, and can emit its spikes to the environment. The number of spikes emitted by each output neuron is counted, and then a 4-dimensional vector can be obtained, pg. 180, right col, second to the last para.; A neuron can contain multiple rules (describing the ability to select spiking conditions), and can send out different numbers of spikes by consuming different numbers of spikes, pg. 177, left col, second to the last para.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Jiang to incorporate the teachings of Song for the benefit of modifying the weights on synapses during the computation, which represents the change of the strength of the connection between neurons (Song, pg. 187, right col, last para.)

	Regarding claim 16, Modified Jiang teaches the controlling method as claimed in claim 15, Modified Jiang does not explicitly teach wherein the LSM model sets an initial target number of the spikes to a preset minimum value, and increases the set target number by a preset number by the preset unit time.
	Song teach wherein the LSM model sets an initial target number of the spikes to a preset minimum value, and increases the set target number by a preset number by the preset unit time. (The “state” of the system at a computation step is described by the number of spikes present in each neuron, the open-close status represented by the time delayed for spiking of the neurons, and the set of synapses at that moment. At any moment t, the configuration of the system is (q1, d1), (q2, d2), . . . , (qm, dm),synt, where qi, di ≥ 0 indicating neuron σi contains qi spikes and after di steps it becomes open again. With this notation, the initial configuration of the system is (n1, 0), (n2, 0), . . . , (nm, 0),syn0). It is allowed that different neurons hold different number of spikes initially. If a neuron initially has some spikes inside, when the computation of the system starts, the neuron can become active (fire) immediately without receiving any spikes from its neighboring neurons, pg. 178, right col, first para.)
	The same motivation to combine dependent claim 15 applies here.

	Regarding claim 18, Modified Jiang teaches the controlling method as claimed in claim 15, Modified Jiang does not explicitly teach wherein the LSM model, based on the second number being greater than the target number, sets the change amount to be a negative number, based on the second number being less than the target number, sets the change amount to be a positive number, and based on the second number being equal to the target number, sets the change amount to be 0.
	Cao teaches wherein the LSM model, based on the second number being greater than the target number, sets the change amount to be a negative number, based on the second number being less than the target number, sets the change amount to be a positive number, and based on the second number being equal to the target number, sets the change amount to be 0 (In some such examples, the spike counter 805 supplies a number representing the count of the spikes occurring during a decision window T to the spike comparator 810. Using “q” to represent the number of spikes, “L” as a lower threshold and “H” as a higher threshold, the spike comparator 810 generates a decision, d, according to the following:
	
    PNG
    media_image1.png
    104
    439
    media_image1.png
    Greyscale
[0086])
	The same motivation to combine dependent claim 13 applies here.

7.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US11150327 filed 07/24/2018) in view of Nugent (US20040153426) in view of Cao et al (US20190042916) in view of Kello (US20100312736) in view of Song et al. ("Spiking neural P systems with learning functions." IEEE transactions on nanobioscience 18.2 (2019): 176-190.) and further in view of Zador (Impact of Synaptic Unreliability on the Information Transmitted by Spiking Neurons, q 1998)

	Regarding claim 6, Modified Jiang teaches the electronic apparatus as claimed in claim 5, Modified  Jiang does not explicitly teach wherein the LSM model acquires an information entropy value of the transmitting neuron by the preset unit time based on a difference of occurrence time between spikes of the transmitting neuron, based on an information entropy value of each of the plurality of interlinked neurons being acquired, acquires a sum of the acquired entropy values, and sets a target number set in a time period where the sum reaches a maximum value as a final target number.
	Zador teaches wherein the LSM model acquires an information entropy value of the transmitting neuron by the preset unit time based on a difference of occurrence time between spikes of the transmitting neuron, based on an information entropy value of each of the plurality of interlinked neurons being acquired, acquires a sum of the acquired entropy values, (How much information does the output spike train zo ( t ) provide about the input spike trains zj ( t )? More formally, what is the mutual information I (Zin (t); Zout ( t ) ) between the ensemble of input spike trains Zin ( t ) = {z1 ( t), . . . , z; (t), . . .} and the output spike train ensemble Zout ( t )? We assume that both Zin ( t ) and Zout ( t ) are completely specified by the activity ( i.e., the precise list of spike times) in each spike train; that is, all the information in the spike trains can be represented by the list of spike times, … The mutual information I(Zin ( t); Zout ( t ) ) is defined in terms of the entropy H(Zin ) of the ensemble of input spike trains, the entropy H(Zout ) of output spike trains, and their joint entropy H(Zin , Zout),
	I (Zin; Zout) = H(Zin ) / H(Zout ) 0 H(Zin , Zout); pg. 1220-1221, right col, last para.; If, however, interspike intervals ( ISIs) in the output spike train were independent, then the entropies  could be simply expressed in terms of the entropy of the associated ISI distributions. The information per spike I (Zin , T ) is then given simply by 
	I (Zin , T ) = H(T ) 0 H(T.Zin)
where H(T ) are H(T.Zin ) are total and conditional entropies, respectively,
of the ISI distribution. The information rate (units: bits /second) is then just the information per spike (units: bits /spike) times the firing rate R (units: spikes/second)
	I (Zin, Zout) = R 1 I (Zin , T), pg. 1221, right col, third and fourth para.) and 
	sets a target number set in a time period where the sum reaches a maximum value as a final target number (The assumption that successive ISIs are independent (i.e., that the spike train is a renewal process) leads to an exact expression … Here we review the well known result that a Poisson process (the special case where the ISI distribution is exponential) leads to the maximum entropy spike train, and give the simple closed-form expression for the entropy in this case, pg. 1222, right col, first para.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Jiang to incorporate the teachings of Zador for the benefit of computing the mutual information between the synaptic drive and the resulting output spike train from distributions that depend only on a single variable, the inter spike interval (Zador, pg. 1219, left col, first para.)

	Regarding claim 17, Modified Jiang teaches the controlling method as claimed in claim 16, Modified  Jiang does not explicitly teach wherein the LSM model acquires an information entropy value of the transmitting neuron by the preset unit time based on a difference of occurrence time between spikes of the transmitting neuron, based on an information entropy value of each of the plurality of interlinked neurons being acquired, acquires a sum of the acquired entropy values, and sets a target number set in a time period where the sum reaches a maximum value as a final target number.
	Zador teaches wherein the LSM model acquires an information entropy value of the transmitting neuron by the preset unit time based on a difference of occurrence time between spikes of the transmitting neuron, based on an information entropy value of each of the plurality of interlinked neurons being acquired, acquires a sum of the acquired entropy values, (How much information does the output spike train zo ( t ) provide about the input spike trains zj ( t )? More formally, what is the mutual information I (Zin (t); Zout ( t ) ) between the ensemble of input spike trains Zin ( t ) = {z1 ( t), . . . , z; (t), . . .} and the output spike train ensemble Zout ( t )? We assume that both Zin ( t ) and Zout ( t ) are completely specified by the activity ( i.e., the precise list of spike times) in each spike train; that is, all the information in the spike trains can be represented by the list of spike times, … The mutual information I(Zin ( t); Zout ( t ) ) is defined in terms of the entropy H(Zin ) of the ensemble of input spike trains, the entropy H(Zout ) of output spike trains, and their joint entropy H(Zin , Zout),
	I (Zin; Zout) = H(Zin ) / H(Zout ) 0 H(Zin , Zout); pg. 1220-1221, right col, last para.; If, however, interspike intervals ( ISIs) in the output spike train were independent, then the entropies  could be simply expressed in terms of the entropy of the associated ISI distributions. The information per spike I (Zin , T ) is then given simply by 
	I (Zin , T ) = H(T ) 0 H(T.Zin)
where H(T ) are H(T.Zin ) are total and conditional entropies, respectively,
of the ISI distribution. The information rate (units: bits /second) is then just the information per spike (units: bits /spike) times the firing rate R (units: spikes/second)
	I (Zin, Zout) = R 1 I (Zin , T), pg. 1221, right col, third and fourth para.) and 
	sets a target number set in a time period where the sum reaches a maximum value as a final target number (The assumption that successive ISIs are independent (i.e., that the spike train is a renewal process) leads to an exact expression … Here we review the well known result that a Poisson process (the special case where the ISI distribution is exponential) leads to the maximum entropy spike train, and give the simple closed-form expression for the entropy in this case, pg. 1222, right col, first para.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Jiang to incorporate the teachings of Zador for the benefit of computing the mutual information between the synaptic drive and the resulting output spike train from distributions that depend only on a single variable, the inter spike interval (Zador, pg. 1219, left col, first para.)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./Examiner, Art Unit 2121                                    




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121                                                                                                                                                                                                        8